IMPORTANT NOTICE
        NOT TO BE PUBLISHED OPINION

THIS OPINION IS DESIGNATED "NOT TO BE PUBLISHED."
PURSUANT TO THE RULES OF CIVIL PROCEDURE
PROMULGATED BY THE SUPREME COURT, CR 76.28(4)(C),
THIS OPINION IS NOT TO BE PUBLISHED AND SHALL NOT BE
CITED OR USED AS BINDING PRECEDENT IN ANY OTHER
CASE IN ANY COURT OF THIS STATE; HOWEVER,
UNPUBLISHED KENTUCKY APPELLATE DECISIONS,
RENDERED AFTER JANUARY 1, 2003, MAY BE CITED FOR
CONSIDERATION BY THE COURT IF THERE IS NO PUBLISHED
OPINION THAT WOULD ADEQUATELY ADDRESS THE ISSUE
BEFORE THE COURT. OPINIONS CITED FOR CONSIDERATION
BY THE COURT SHALL BE SET OUT AS AN UNPUBLISHED
DECISION IN THE FILED DOCUMENT AND A COPY OF THE
ENTIRE DECISION SHALL BE TENDERED ALONG WITH THE
DOCUMENT TO THE COURT AND ALL PARTIES TO THE
ACTION.
                                           RENDERED: SEPTEMBER 22, 2016
                                                   NOT TO BE PUBLISHED

               $511jarrittr Gurf of 4 rnfUritV
                              2015-SC-000390-MR


DEER RUN ESTATES, LLC                                               APPELLANT


                     ON APPEAL FROM COURT OF APPEALS
V.                        CASE NO. 2015-CA-000324
                    MERCER CIRCUIT COURT NO. 09-CI-00438


HON. DARREN W. PECKLER                                                APPELLEE
(JUDGE, MERCER CIRCUIT COURT)

AND

RONNIE LEE ROBERTSON;                              REAL PARTIES IN INTEREST
SUSAN K. ROBERTSON;
CHRISTOPHER C. DUNBAR;
PATRICIA ANN DUNBAR; DAVID RASKIN;
CAROL RASKIN; BERNARD G. BATES;
DEBORAH BATES; WILLARD COLEMAN;
REBECCA CONLEY; MICHAEL INMAN;
AND LINDA P. INMAN


                    MEMORANDUM OPINION OF THE COURT

                                  AFFIRMING


      Appellant, Deer Run Estates, LLC, sought a writ of prohibition in the

Court of Appeals to restrain the Mercer Circuit Court from enforcing a

discovery order. The Court of Appeals denied the writ. For reasons stated

below, we affirm.
       Deer Run Estates, LLC, is a residential real estate development.

 Pursuant to its restrictive covenants, those who purchase lots in the

development are required to pay an annual maintenance fee. The Real Parties

in Interest ("Homeowners") in this action are homeowners in the Deer Run

Estates who filed suit against Appellant demanding an accounting and alleging

that Appellant had misapplied the maintenance fees. In the course of the

lawsuit, the Homeowners served upon Appellant interrogatories and requests

for production of documents seeking discovery of Appellant's financial records.

The circuit court denied Appellant's objection to the Homeowners' request for

production and ordered Appellant to produce certain tax returns and bank

statements.

      Appellant then petitioned the Court of Appeals for a writ of prohibition to

enjoin enforcement of the discovery order. The Court of Appeals denied the

petition. This appeal followed pursuant to CR 76.36(7).

      A writ of prohibition is an extraordinary remedy. Bender v. Eaton, 343
S.W.2d 799, 800 (Ky. 1961). It may be issued when "the lower court is acting

or is about to act erroneously, although within its jurisdiction, and there exists

no adequate remedy by appeal or otherwise and great injustice and irreparable

injury will result if the petition is not granted." PremierTox 2.0 v. Miniard, 407
S.W.3d 542, 546 (Ky. 2013) (quoting 3M Co. v. Engle, 328 S.W.3d 184, 187 (Ky.




                                         2
 2010)). 1 We review the Court of Appeals' findings of fact relating to the

conditions precedent for issuance of a writ for clear error, Grange Mutual

Insurance Company v. Trude, 151 S.W.3d 803, 810 (Ky. 2004), determining

from the record if there is substantial evidence to support its findings, Miller v.

Eldridge, 146 S.W.3d 909, 917 (Ky. 2004). If the conditions necessary for

issuing the writ are present, the decision to deny the petition is reviewed for an

abuse of discretion. Id.

       The Court of Appeals denied the writ because Appellant failed to

establish either of the first two conditions required for its issuance—that the

trial court acted erroneously (or was about to do so), and that Appellant had no

adequate remedy by appeal or otherwise. The Court of Appeals found that the

requested financial documents were relevant to the issue of the alleged misuse

of funds and the Homeowners' demand for an accounting. Accordingly, it

concluded that the circuit court had not acted erroneously when it entered its

discovery order. The Court of Appeals also concluded that since the record does

not reveal that Appellant requested a protective order to address potential

disclosure of confidential financial information, Appellant failed to demonstrate

lack of an adequate alternative remedy.

       Appellant asserts the Court of Appeals made factual errors and abused

its discretion. Appellant contends that the relevance of the requested




1 Not at issue here, the other type of case in which a writ may issue is when the lower
court is proceeding or is about to proceed outside of its jurisdiction. PremierTox 2.0,
407 S.W.3d at 546.

                                           3
documents cannot be established until after the circuit court determines if the

Homeowners are entitled to an accounting and, therefore, the Court of Appeals

erred by finding that the requested documents were relevant and discoverable.

As to the Court of Appeals' finding that Appellant failed to show that it

requested a protective order and otherwise had no adequate alternative

remedy, Appellant asserts that it requested the circuit court to enter an

appropriate protective order when it resisted the Homeowners' discovery

request.

      Upon review of the record before us, we are not persuaded that the

Courts of Appeals erred in determining that the requested financial documents

are discoverable under CR 26.02. We also see no error in the Court of Appeals'

determination that Appellant had an alternative form of relief by way of a

protective order to prevent the disclosure of confidential portions of the

requested documents.

      Since the case before us originated with Appellant's petition in the Court

of Appeals, the circuit court record of the underlying action is not before us.

Nothing has been presented to refute the Court of Appeals' finding that

Appellant failed to seek a protective order. Nevertheless, even if Appellant had

requested a protective order, it appears that it did not pursue and receive a

ruling on the request, and so the conclusion that Appellant failed to

demonstrate a lack of an available alternate adequate remedy remains

supported by the record.
       With no clear error in the Court of Appeals' factual findings, either of its

legal conclusions — that the circuit court did not act erroneously or that

Appellant failed to demonstrate a lack of an adequate remedy by appeal or

otherwise — stands and justifies its refusal to issue a writ of prohibition.

Consequently, we affirm the Court of Appeals' denial of Appellant's writ

petition.

      All sitting. All concur.




COUNSEL FOR APPELLANT:

Noel Mark Botts


COUNSEL FOR APPELLEES:

Honorable Darren Peckler
Circuit Judge

Charles E. Jones
Mcnamara 8s Jones




                                         5